Citation Nr: 1745878	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO. 16-24 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to restoration of an 80 percent rating for diabetic nephropathy with hypertension.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1955 to May 1957, from October 1961 to August 1962, from December 1979 to April 1984, and from September 20, 1990 to October 11, 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which implemented a reduction in rating, from 80 percent to 30 percent, for the Veteran's service-connected diabetic nephropathy with hypertension, effective October 1, 2015.  Subsequently, the RO amended the reduction in rating, from 80 percent to 60 percent, based on a finding of a clear and unmistakable error in the July 2015 rating decision.    

In February 2017 the Veteran initiated an appeal as to additional issues relating to service connection for a cervical spine disability (to include neck pain) and a right hip disability.  The agency of original jurisdiction (AOJ) has yet to issue him a statement of the case (SOC) as to those matters.  Thus, they are not in proper appellate status for the Board to address herein.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks restoration of an 80 percent rating for his diabetic nephropathy with hypertension.  In cases such as this, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which apply to reductions in ratings.  For example, under 38 C.F.R. § 3.105(e), when a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).  In this case, the RO proposed to reduce the Veteran's rating for diabetic nephropathy in a January 2015 rating decision.  Notice of the proposal is not in the claims file (whether in VBMS or Virtual VA).  In March 2015, the Veteran's representative submitted additional evidence in the form of a VA physician's statement, in response to "VA letter dated January 29, 2015," which may be a reference to the proposed rating reduction notice.  (The claims file does not contain a January 29, 2015 VA letter.)  The RO should seek to associate with the claims file a copy of the notification of the proposed rating reduction, which is presumably the January 29, 2015 letter referenced by the Veteran's representative.  

In a rating reduction case, it must be determined that an improvement in a disability has actually occurred and that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Here, a March 2014 rating decision granted service connection for diabetic nephropathy, assigning a 80 percent rating under 38 C.F.R. § 4.115b, Diagnostic Code 7530, for chronic renal disease.  The rating assignment was based on VA examination findings in February 2014, which showed that the Veteran had a BUN of 40, and an elevated creatinine of 1.5, but no signs or symptoms due to renal dysfunction.  

Less than a year later a January 2015 rating decision proposed reduction of the rating based on VA examination findings in April 2014, which showed that the Veteran had a BUN of 27 and a creatinine of 1.2; the examiner commented that there was no renal dysfunction.  The examiner had noted a history of one episode of acute renal failure (unknown cause) in April 2012, after which renal function returned to normal with no diagnosis of renal insufficiency and no functional impairment related to the condition.  The Veteran underwent another VA examination in June 2015, which showed that he had a BUN of 24 and a creatinine of 1.4; the examiner commented there was mild renal dysfunction (but also noted that there were no signs or symptoms due to renal dysfunction and no impact on ability to work).  

On review of the VA examination reports, the Board finds that in order to properly decide this claim, additional development in the form of a medical opinion regarding the significance of laboratory values cited on VA examinations in April 2014 and June 2015 and in VA outpatient records since March 2014, is needed, i.e., whether they represent or reflect an actual improvement in the Veteran's underlying kidney function from the time of the February 2014 VA examination and earlier.      

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should associate) with the claims file a copy of the notification to the Veteran of the proposed reduction of the rating for his diabetic nephropathy, presumed to be a January 29, 2015 letter referenced by the Veteran's representative in March 2015 correspondence.  

2.  The AOJ should arrange for the Veteran's claims file to be forwarded to a nephrologist (or other appropriate physician) for review and an advisory medical opinion regarding, in relation to the Veteran's diabetic nephropathy, whether the clinical findings from the April 2014 VA examination and thereafter (including on June 2015 VA examination and in VA outpatient treatment records) reflect improved renal function as compared with the findings documented on February 2014 VA examination and earlier.  The consulting provider should explain the significance of the laboratory values in discerning the status of kidney function.  

The provider must explain the rationale for all opinions, citing to relevant evidence, supporting factual data and medical literature, and prior medical opinions, as deemed appropriate.  

3.  The AOJ should then review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).  

